Title: To James Madison from Stephen Kingston, 5 September 1802
From: Kingston, Stephen
To: Madison, James


Letter not found. 5 September 1802, Philadelphia. Mentioned in Kingston to John Quincy Adams, 24 June 1822 (DNA: RG 76, Spain, Misc. Records, ca. 1801–24), as his first letter of complaint against the Spanish government on the subject of the detention of his ship Three Sisters in the Río de la Plata, which began, “I beg leave to lay before the government a statement of the following facts & to solicit that interest which is due to cases of hardship imposed upon their citizens.”
